Citation Nr: 1537224	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-207 39	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active military service from February 1970 to March 1976.  

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the Board in June 2011.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.  § 3.103(c)(2).

This claim was previously before the Board in January 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a VA medical examination.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  



FINDING OF FACT

Throughout the appeal period, the Veteran has had no worse than Level I hearing acuity bilaterally.  




CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted entitlement to an initial compensable rating for his service connected bilateral hearing loss.  Specifically, he asserts that a higher rating is warranted.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2008). 

In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's hearing loss disability has been evaluated pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2015).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2015).  The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation under Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  38 C.F.R. § 4.86(b) (2015).  

In November 2007, the Veteran submitted a statement from his private physician.  The Veteran's physician noted that he had hearing tests in February 2003 and August 2007, which both showed moderate sensorineural hearing loss between 2000 and 6000 Hz, and at the moderate to severe level at 4000 Hz.  He also had intermittent ringing in his ear.  

The Veteran had a VA examination in March 2008.  Audiological testing obtained the following pure tone thresholds, in decibels:


1000
2000
3000
4000
Right 
15
10
45
50
Left
10
10
25
50

The average pure tone thresholds were 30 Hz in the right ear and 24 Hz in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  Applying these values to Table VI, a numeric designation of Level I is obtained for both ears.  Table VII provides that a non-compensable (zero percent) evaluation is assignable for these designations.

The Veteran had a VA examination in May 2012; however, the Court determined that this examination was inadequate.  As such, the Board will not discuss the results from this examination.  

The Veteran was afforded another VA examination in June 2015.  Audiological testing obtained the following pure tone thresholds, in decibels:  


1000
2000
3000
4000
Right 
35
35
65
75
Left
30
40
50
75

The average pure tone thresholds were 53 Hz in the right ear and 49 Hz in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in both ears.  Applying these values to Table VI, a numeric designation of Level I is obtained for both ears.  Table VII provides that a non-compensable (zero percent) evaluation is assignable for these designations.

The Board has considered the Veteran's statements and the lay statements submitted on his behalf.  At the hearing in June 2011, the Veteran testified regarding how his hearing loss affects his employment.  The Veteran testified that he is a repairman for a phone company.  He stated that he has trouble hearing tones when he is splicing fiber.  He also testified that he sometimes has difficulty understanding what people are saying to him in meetings. 

In a January 2008 lay statement, a co-worker, A.L., noted that the Veteran has difficulty understanding some conversations, tends to speak louder in certain situations and sometimes asks others to repeat what they have said. 

A January 2008 statement from the Veteran's wife noted that the Veteran's hearing loss has been gradual but progressive.  She stated that the Veteran's hearing loss is frustrating for the Veteran and his family members and co-workers. 

A letter from a supervisor, D.S., received in January 2008, noted that he has known the Veteran for 15 years and is aware that the Veteran has difficulty with his hearing.  The Veteran is competent to state how he experiences symptoms, such as difficulty hearing others, that require only personal knowledge as it comes to him through his senses, and others are also competent to report their observations regarding his hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the competent medical evidence does not establish that the Veteran's disability picture meets the criteria necessary for an initial compensable rating under Diagnostic Code 6100.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims ("Court") held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, the 2015 VA examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting that the Veteran's reported situation of greatest difficulty was asking people to repeat themselves when speaking to him.  The June 2015 VA examination is in compliance with the holdings of the Martinak case.  The examiner reviewed the claims file and noted the Veteran's history regarding the onset of his hearing loss.  The examiner also noted the current effects of the Veteran's hearing loss on his occupational and recreational functioning, and did not indicate there existed an unusual functional impairment resulting from his current symptoms other than that considered by the rating criteria, to include noting that the Veteran may have difficulty understanding conversational speech especially in adverse listening environments such as groups/crowds, telephone communications, in the presence of noise and/or in the absence of visual cues.  

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty understanding speech and trouble hearing.  The rating criteria contemplate speech recognition thresholds and ability to hear spoken words on Maryland CNC testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity and clarity, which is precisely what is contemplated in the rating assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's representative has asserted that the Veteran's hearing causes marked interference with employment.  However, there is no evidence of record to support the theory that the Veteran's hearing loss has interfered with his employment to such an extent that he has lost time at work, lost wages or is unable to perform his duties.  The statement from his supervisor and co-worker both state that the Veteran has a hearing problem, and wife states that it is frustrating for people when the Veteran is shouting or asking people to repeat parts of a conversation, but this not evidence of marked interference with employment.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321 (noting the provisions of the rating schedule represent the average impairment in earning capacity in civil occupations and further explaining that exceptional disability picture is one with such related factors as marked interference with employment).  

Based on the foregoing, the Board finds that the criteria for a compensable rating for service-connected bilateral hearing loss have not been met.  In reaching this determination, the Board has considered the benefit of the doubt.  As there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
In any event, VA provided the Veteran notice letter in January 2008 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  

Service treatment records are associated with claims file.  All post-service VA and authorized private treatment records identified by the Veteran have also been obtained.  The Veteran requested in January 2008 correspondence that the VA obtain insurance documents from CIGNA.  However, he submitted an incomplete VA-Form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs in January 2008.  In April 2015, the RO sent another notification to the Veteran requesting that he submit a completed VA-Form 21-4142 regarding records for all non-VA providers.  To date the Veteran has failed to submit the form and as such those records cannot be considered by the Board.  If the Veteran believes that records are crucial evidence to support his claim, he is free to obtain the documents from his own insurance company and submit them.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014).  
  
As noted above, the instant claim was most recently remanded in January 2015 for additional development, specifically obtaining a new VA medical examination and readjudicating the claim.  The Veteran was provided VA examinations in June 2015 and March 2008 which are adequate for the purposes of determining the current severity of the Veteran's service connected disability as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a July 2015 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


